Case 8:14-cv-00341-JVS-DFM Document 2082 Filed 07/05/21 Page 1 of 3 Page ID
                                #:100218



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   STEPHEN S. KORNICZKY, Cal. Bar No. 135532
 3 skorniczky@sheppardmullin.com
   MARTIN R. BADER, Cal. Bar No. 222865
 4 mbader@sheppardmullin.com
   MATTHEW W. HOLDER, Cal. Bar No. 217619
 5 mholder@sheppardmullin.com
   12275 El Camino Real, Suite 200
 6 San Diego, California 92130-2006
   Telephone: 858.720.8900
 7 Facsimile: 858.509.3691
 8 Attorneys for TCL Parties
 9
                                UNITED STATES DISTRICT COURT
10
        FOR THE CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
11
12 TCL COMMUNICATION                          Case No. SACV14−00341 JVS (DFMx)
   TECHNOLOGY HOLDINGS, LTD.,
13 et al.
                                              Consolidated with CV15-02370
14                           Plaintiffs,
              v.                              TCL’S APPLICATION TO FILE
15
                                              UNDER SEAL ITS OPPOSITION
16 TELEFONAKTIEBOLAGET LM                     TO ERICSSON’S MOTION TO
   ERICSSON, et al.                           ENFORCE COURT ORDER
17
                    Defendants.
18                                            Hon. James V. Selna
                                              Hearing Date: July 26, 2021
19 TELEFONAKTIEBOLAGET LM
   ERICSSON et al.,                           Time: 1:30 p.m.
20                                            Place: Courtroom 10C
                    Plaintiffs,
21
        v.
22
23 TCL COMMUNICATION
   TECHNOLOGY HOLDINGS, LTD. et
24
   al.,
25
               Defendants.
26
27
28
                                                   Case No. 8:14-cv-00341 JVS (DFMx)/CV15-02370
     SMRH:4842-8057-8289.1                          TCL’S APPLICATION TO FILE UNDER SEAL
Case 8:14-cv-00341-JVS-DFM Document 2082 Filed 07/05/21 Page 2 of 3 Page ID
                                #:100219



 1            Pursuant to Local Rule 79-5.2.2(b), the TCL Plaintiffs (collectively, “TCL”),
 2 by and through their counsel, respectfully submit this Application for an order
 3 permitting them to file under seal the documents listed below:
 4                  TCL’s Opposition to Ericsson’s Motion to Enforce Court Order.
 5                  The Declaration of Matthew W. Holder in Support of TCL’s
 6                      Opposition to Ericsson’s Motion to Enforce Court Order, and Exhibits
 7                      1-5 thereto.
 8                  The Declaration of Yang Chen in Support of TCL’s Opposition to
 9                      Ericsson’s Motion to Enforce Court Order.
10            The materials requested to be filed under seal contain information the parties
11 have designated or treated as confidential under the Protective Order in this case.
12 (Dkt. 72.)
13            Enclosed with this Application is:
14            1.       The proposed order granting the Application. See L.R. 79-5.2.2(a),
15 cited by L.R. 79-5.2.2(b).
16            2.       The Declaration of Matthew W. Holder in Support of TCL’s
17 Application to File Under Seal its Opposition to Ericsson’s Motion to Enforce Court
18 Order.
19            3.       A redacted version of TCL’s Opposition to Ericsson’s Motion to
20 Enforce Court Order.
21            4.       A redacted version of The Declaration of Matthew W. Holder in
22 Support of TCL’s Opposition to Ericsson’s Motion to Enforce Court Order, and
23 Exhibits 1-5 thereto.
24            5.       A redacted version of The Declaration of Yang Chen in Support of
25 TCL’s Opposition to Ericsson’s Motion to Enforce Court Order.
26            For TCL’s Opposition to Ericsson’s Motion to Enforce Court Order, TCL
27 intends to follow the direction of the Court’s Order of May 3, 2016 (Dkt. 718), and
28 shall, within seven days of the Court’s order granting this application, file and serve

                                                -1-     Case No. SACV14−00341 JVS (DFMx)/CV15-02370
     SMRH:4842-8057-8289.1                                 TCL’S APPLICATION TO FILE UNDER SEAL
Case 8:14-cv-00341-JVS-DFM Document 2082 Filed 07/05/21 Page 3 of 3 Page ID
                                #:100220



 1 under seal a version highlighting in red no more than 15 words for redaction on the
 2 basis of confidentiality along with a list of the terms highlighted, pursuant to this
 3 case’s Confidentiality Order, Dkt. 72, as authorized by Civil Local Rule 79-5.2 and
 4 in compliance with Fed. Cir. Rule 27(m).
 5 Dated: July 5, 2021
 6                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 7
 8                           By:                  /s/ Stephen S. Korniczky
                                               STEPHEN S. KORNICZKY
 9                                                 MARTIN R. BADER
10                                              MATTHEW W. HOLDER
                                      Attorneys for TCL Communication Technology
11                                                  Holdings, Ltd., et al.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-      Case No. SACV14−00341 JVS (DFMx)/CV15-02370
     SMRH:4842-8057-8289.1                              TCL’S APPLICATION TO FILE UNDER SEAL
